Citation Nr: 0916049
Decision Date: 04/29/09	Archive Date: 06/02/09

DOCKET NO. 93-29 131                       DATE APR 29 2009

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES 

1. Entitlement to service connection for residuals of a left knee injury. 

2. Entitlement to an initial rating in excess of 10 percent for residuals of a left ankle injury. 

3. Entitlement to an initial rating in excess of 10 percent for 
residuals of an avulsion fracture of the left cuboid bone. 

4. Entitlement to an initial rating in excess of 20 percent for Hepatitis C, effective October 17, 1996, currently staged at 40 percent from December 16, 2005, on appeal from the initial grant of service connection. 

REPRESENTATION 

Appellant represented by: Daniel G. Krasnegor, Esquire 

WITNESSES AT HEARING ON APPEAL 

Appellant & Spouse 

ATTORNEY FOR THE BOARD 

J. Smith, Associate Counsel 

INTRODUCTION 

The Veteran had active service from September 1952 to September 1959 with additional periods of active duty for training or inactive duty for training until August 1994. The Veteran was on active duty for training (ADT) in April 1992. 

The Board notes that there does not appear to be a waiver of review by the agency of original jurisdiction for all of the evidence received by VA since the last supplemental statement of the case. Specifically, a waiver was not submitted for a November 2, 2008 private medical report of Fortune A. Dugan, M.D. However, this evidence is not pertinent to the claims addressed in the decision below. The report of Dr. Dugan was submitted by the Veteran's attorney in support of his motion to advance the Veteran's claims on the docket, and simply provides a current summary of the Veteran's overall health status. For these reasons, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board. 

The Veteran's claims for the knee, ankle, and foot conditions come before the Board of Veterans' Appeals (Board) on appeal from a August 1995 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in New Orleans, Louisiana. The August 1995 rating decision denied service connection for the Veteran's left knee and left ankle conditions, and granted service connection for the left foot condition. The Veteran appealed this rating decision to the Board, and the Board remanded the matter twice, in September 1998 and March 1999. The 

- 2 - 

Veteran was subsequently awarded service connection for his left ankle condition in a November 1999 rating decision, which he appealed. Also in November 1999, the RO denied service connection for the Veteran's claim for hepatitis C. The Veteran appealed this decision as well. 

In April 2002, all four claims came before the Board. The Board denied service connection for the left knee condition and hepatitis C, and also denied the initial increased rating claims for the left foot and ankle conditions. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a March 2003 Order, the Court vacated the April 2002 Board decision and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion). The Board, in turn, remanded the matter to the RO for additional development in October 2003. In May 2004 the RO granted service connection for hepatitis C. In October 2004 the matter returned to the Board. At that time, the Veteran had not yet appealed the rating assigned for his newly service-connected hepatitis C. As such, hepatitis C was not addressed by the Board, but the Board did remand the knee, ankle, and foot claims for additional development. The Veteran subsequently perfected an appeal as to the initial rating assigned for his hepatitis C, and as such, this issue is currently on appeal again. The claims have once again been returned to the Board, and are now ready for appellate disposition. 

The Board notes that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2007). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

FINDINGS OF FACT 

1. The Veteran's left knee condition preexisted service and was aggravated by service. 

2. The medical evidence shows the Veteran has a marked limitation of motion of the left ankle. 

- 3 - 

3. Residuals of the Veteran's avulsion fracture of the left cuboid bone cannot be characterized as moderately severe. 

4. Prior to December 16, 2005, while the evidence indicated fatigue, malaise, and other symptoms, the evidence did not show that the Veteran's hepatitis C was manifested by weight loss, or that it caused incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during a 12 month period; additionally, the evidence did not show minimal liver damage or gastrointestinal disturbances requiring dietary restriction. 

5. Since December 16, 2005, while the evidence indicated fatigue, malaise, and other symptoms, the evidence did not show that the Veteran's hepatitis C was manifested by hepatomegaly, or that it caused incapacitating episodes having a total duration of at least six weeks during a 12 month period; additionally, the evidence did not show moderate liver damage or disabling recurrent episodes of gastrointestinal disturbance. 

CONCLUSIONS OF LAW 

1. The criteria for service connection for a left knee condition have been met. 38 U.S.C.A. §§ 1131, 1132, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008). 

2. The criteria for an initial 20 percent disability rating, but no higher, for the Veteran's left ankle disability have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2008). 

3. The criteria for an initial rating in excess of 10 percent for residuals of an avulsion fracture of the left cuboid bone have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2008). 

4. Prior to December 16, 2005, the criteria for an initial rating in excess of 20 percent for the Veteran's hepatitis C were not met. 38 U.S.C.A. §§ 1155, 5107 

- 4 - 

(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7354 (effective since July 2, 2001). 

5. Since December 16, 2005, the criteria for an initial rating in excess of 40 percent for the Veteran's hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 (effective prior to July 2, 2001); 38 C.F.R. § 4.114, Diagnostic Code 7354 (effective since July 2, 2001). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Service Connection Claim 
To establish service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service. Service connection may be granted for a disability resulting from a disease or injury that was incurred in or aggravated while performing active duty for training, or from an injury incurred in or aggravated while performing inactive duty for training. 38 U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a), 3.6(c)(l) (2008). 

The first element of service connection has been satisfied because Veteran currently has a diagnosis of degenerative joint disease of the left knee, as documented in an October 2006 VA examination. 

In considering the second element of service connection, that of in-service incurrence or aggravation, the evidence in this case requires the Board to preliminarily discuss whether the Veteran's left knee condition existed prior to the period of service that ended in 1994. Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to 

- 5 - 

defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment. 38 U.S.C.A. § 1111. The term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disability. 38 C.F.R. § 3.304(b)(1). Determinations of whether a condition existed pre-service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof. Id. 

An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003). VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service. See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 (2004). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown,S Vet. App. 155, 163 (1993). Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). Aggravation may not be conceded where the disability underwent no increase in severity during service 

- 6 - 

on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b). 

Here, there is no dispute in the record that in 1978 the Veteran was involved in a motor vehicle accident in which he sustained severe injuries to both knees, and that in April 1992, while on active duty for training, the Veteran fell during his annual Army fitness test and re-injured his left knee. These injuries have each been fully documented in the record and there is no contradicting evidence. The Board finds that there is no dispute as to whether the Veteran's left knee injury pre-existed the April 1992 in-service fall. Rather, the focus of the matter is whether the 1992 fall aggravated this pre-existing injury. 

As described above, an injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. Here, the Board does find that the Veteran's pre-existing left knee injury was aggravated by the April 1992 in-service event. In support is an October 1999 VA examination report in which the examiner concluded, "[t]he patient still has pain and decreased range of motion of the left knee that was aggravated by re-injury in 1994 [sic]." Additionally, in a May 2003 private medical report of H. Reiss Plauche, M.D., Dr. Plauche stated, "he had minimal left knee pain until 1992 when he injured his knee in a fall while building running training which did not seem appropriate for a gentleman with such severe lower extremity injuries. I'm basing this opinion based on the medical records and based on history that the patient gives me saying that he had no problems from his recovery after his 1978 injury until his 1992 fall in the military." The Board notes that while this medical opinion is, in part, predicated on the Veteran's own reported history, this does not detract from the probative value of the opinion. The Board has no reason to doubt the credibility of the Veteran's reported symptoms after either his 1978 or his 1992 injury. See e.g., Jandreau v. Nicholson, No. 07-7029, slip op. at 5 (Fed. Cir. July 3, 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional). In addition, while limited, there does exist 

- 7 - 

some objective medical evidence to support the aggravation of the Veteran's knee condition after his 1992 fall. For example, a June 1997 VA examiner determined the Veteran "required" a cane for ambulation due to his left knee disability. There is no evidence in the record that a cane was necessary prior to 1992, even in spite of the severity of his 1978 injuries. 

Evidence against this includes a January 2004 VA examiner's opinion, however, the Board does not find this single opinion amounts to clear and unmistakable evidence of no aggravation. The January 2004 VA examiner stated, "I believe the problems with the left knee have absolutely nothing to do with his fall in 1992." The examiner appears to predicate this conclusion on the fact that in April 1992, May 1992, and December 1992 examinations the Veteran did not mention his knee symptoms. The Board notes that the Veteran's condition is arthritic, and it is certainly possible that his symptoms did not fully manifest within the first 8 months following his fall. This opinion is not clear and unmistakable evidence that aggravation did not occur. The Board additionally notes that while a number of other VA opinions have been sought in this matter, they predominantly contain the conclusion that the Veteran's current condition is related to the 1978 car accident and/or that the current condition was not caused by the 1992 fall, rather than addressing the distinct issue of whether the 1978 injury was aggravated in 1992 when the Veteran fell during active duty for training. Based on all of the evidence of record, the Board cannot find that the presumption of aggravation has been overcome in this case. Accordingly, the Board finds the Veteran's left knee condition preexisted and was aggravated by service, and that service connection is warranted. 

Increased Rating Claims 
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. See 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology. 

- 8 - 

In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. App. 411, 414(1995). 

At the outset, the Board observes that the Veteran expressed his timely disagreement with the August 1995 decision that granted him service connection for his left foot condition, the November 1999 rating decision that granted him service connection for his left ankle condition, and the May 2004 rating decision that granted him service connection for his hepatitis C. As such, the Veteran has appealed the initial evaluations assigned and the severity of his disabilities is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has reviewed all of the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F .3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim. 

A. Left Ankle 
The Veteran is currently assigned a 10 percent rating for his left ankle disability under DC 5271. The next higher and maximum rating of 20 percent is warranted where there is evidence of a "marked" ankle disability. The Board finds the range of motion findings of record establish the existence of a "marked" disability here. For example, at a January 2004 VA examination the Veteran displayed "diminished motion with extension of 15 out of a normal 20 degrees, flexion of 20 out of a normal 40 degrees, eversion of 10 out of a normal 20 degrees, and inversion of 15 out of a normal 30 degrees." With the exception of extension, each of these parameters represents half of what the examiner considered normal. At a VA examination of October 1999, the Veteran showed 11 degrees of dorsi flexion and 5 

- 9 - 

degrees of plantar flexion. VA defines normal dorsiflexion as to 20 degrees, and normal plantar flexion as to 45 degrees. 38 C.F.R. § 4.71, Plate II. 

However, a rating in excess of 20 percent is not warranted. As noted, 20 percent is the maximum rating available under DC 5271. As such, that code section cannot serve as a basis for a higher rating. 

The only other diagnostic code pertaining to the ankle that allows a rating in excess of 20 percent is DC 5270, which requires ankylosis of the ankle at particular degrees in dorsiflexion and plantar flexion. This has not been shown by the evidence. While limited, the above ranges of motion to not indicate ankylosis. Moreover, in a July 2008 private medical report of Dr. Plauche, Dr. Plauche indicated on a photocopy of VA's rating sheet that while the Veteran has ankylosis of the substragular or tarsal joint, DC 5270 is inapplicable to his disability. Moreover, the Veteran has never contended that his ankle is frozen in one position. For all of these reasons, the Veteran is not entitled to a rating in excess of20 percent under DC 5270. 

The Board finds there are no other diagnostic codes for application. The Board has additionally considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the appellant contends his disability is essentially manifested by pain. While the January 2004 and October 1999 VA examiners did find pain on motion, the exact limitation due to pain was not specified. Moreover, in an October 2006 VA examination, the examiner specifically found no functional limitation, weakness, incoordination, fatigability, or pain on motion associated with the Veteran's left ankle. Accordingly, the Board finds that the maximum percent disability rating of 20 percent under DC 5271 that has been awarded adequately compensates the Veteran's functional loss, pain, and weakness resulting from his left ankle disorder. 

B. Left Foot 
The Veteran has been assigned a 10 percent evaluation for the residuals of an 

- 10 - 

avulsion fracture of the left cuboid bone pursuant to diagnostic code 5284. Under that code, the next higher rating of 20 percent requires evidence of a "moderately severe" foot injury. The evidence does not support such a rating. For example, at a VA examination of October 2006, the examiner described the Veteran's injury as follows: "[a]vulsion of the cuboid is a pulling away of a small fragment of bone that is NOT part of the weight bearing structure of the foot. It was such a trivial event that it could NOT be seen in 1997 only 5 years post fall and did not keep [the Veteran] off regular duty beyond a few weeks. This falls into the minor transient sprain category." (emphasis in original). The examiner further found the Veteran's foot injury is currently without residuals. In a June 2005 x-ray report, it was concluded that the residuals of the fracture were of a "mild-to-moderate disability." In an August 1999 x-ray report, the findings were, "minimal degenerative changes involving the bones of the first metatarsophalangeal joint and interphalangeal joints noted with minimal narrowing of the joints." A June 1997 x-ray revealed, "mild osteoporosis involving the left foot."
 
Evidence to the contrary includes Dr. Plauche's indication on a photocopy of VA's rating sheet that the Veteran has a moderately severe foot injury. Dr. Plauche indicated this by circling the "20" on the code sheet. However, no notes are written on the page to support the conclusion. In addition, in a separate note dated from July 2008, in describing the foot, Dr. Plauche stated, "[h]e now has some mild osteopenia, degenerative arthritis, and joint stiffness in his foot." (emphasis added). 

Given this, the Board cannot find that the evidence supports a higher rating of 20 percent, assignable for a moderately severe injury. The Board further finds that there are no alternate diagnostic codes under which the Veteran could be awarded an increased evaluation for his left foot disability. 

In light of the objective findings as detailed above, the Board finds no support for a rating in excess of 10 percent for the Veteran's left foot disability, even when considering additional functional limitation under DeLuca. While there is some evidence of tenderness, the exact functional limitation caused by pain is found nowhere in the medical record. Accordingly, the Board finds that the 10 percent 

- 11 - 

rating assigned adequately compensates the Veteran for the level of impairment caused by his left foot disability. 

C. Hepatitis C 
In the May 2004 rating decision that awarded the Veteran service connection for his hepatitis C, he was assigned a 10 percent evaluation, effective from his date of claim. Subsequently, a January 2008 rating decision increased this evaluation. The Veteran was awarded a 20 percent evaluation, effective from his date of claim, and a 40 percent evaluation, effective from December 16, 2005. As such, the Board will consider whether a higher rating is warranted for each of these time periods. 

The Board notes that the present appeal stems from a claim for service connection for hepatitis C taken from hearing testimony in October 1996. During the pendency of this appeal, VA revised the schedular criteria by which certain gastrointestinal disabilities are rated. See 66 Fed. Reg. 29,486-489 (May 31, 2001) (effective July 2, 2001). Specifically, 38 C.F.R. § 4.114 was amended and Diagnostic Codes 7311, 7312, 7343, 7344, and 7345 were revised. Diagnostic Code 7313 was removed, and Diagnostic Codes 7351 and 7354 were added. Prior to the July 2, 2001, regulatory change, Diagnostic Code 7345 was applicable to infectious hepatitis. Following the regulation change, Diagnostic Code 7345 was amended and is currently used to rate chronic liver disease without cirrhosis, to specifically exclude hepatitis C. Diagnostic Code 7354 (under which the Veteran's disability is currently rated) now contains criteria for evaluating hepatitis C. 

Also, as explained in greater detail below, while some of the requirements for higher ratings under the current version of the code have been met, not all of the criteria have been met, and as such, the claims have been denied. To address an argument posed by the Veteran's attorney on this issue, the Board notes that this case is distinguishable from the situation in Mauerhan v. Principi, 16 Vet. App. 436 (2002), where the Court found that the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Here, the criteria enumerated for the 40 and 60 percent ratings are stated in the conjunctive, i.e. daily 

- 12 - 

fatigue, malaise, and anorexia, with weight loss and hepatomegaly, or; incapacitating episodes. Therefore, the Board notes that higher ratings of 40 or 60 percent under the current code may only be achieved upon a showing of either the following cluster of symptoms: fatigue, malaise, anorexia, weight loss, and hepatomegaly, or, by a showing of incapacitating episodes. See Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]. 

1. Prior to December 16, 2005 
As noted above, prior to December 16, 2005, the Veteran was in receipt of a 20 percent rating for his hepatitis C. In the version of the code that was effective prior to July 2,2001, the next higher rating of30 percent was warranted for minimal liver damage with associated fatigue, anxiety, and gastrointestinal disturbance of lesser degree and frequency than required for a 60 percent evaluation, but necessitating dietary restriction or other therapeutic measures. 38 C.F.R. § 4.114, DC 7345 (2001). 

Under the amended and current rating criteria, the next higher evaluation of 40 percent is warranted when there is daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. Incapacitating episodes require bed rest and treatment by a physician. 38 C.F.R. § 4.114, DC 7345 (2008). 

The objective medical evidence does not support a higher evaluation under either version of the diagnostic code. Taking the earlier version first, while the record does show fatigue and anxiety, the evidence does not support the existence of liver damage, gastrointestinal disturbances, or dietary restrictions. For example, in May 2005 echo imaging, the Veteran's liver was "normal in appearance measuring 14.3 cm long. There is no evidence of hepatic mass or cyst and the echopattern in the liver is considered normal and unchanged." At a VA examination of March 2005 

- 13 - 

the Veteran reported no nausea, vomiting, anorexia, or weight change. At a VA examination of October 2004, the Veteran denied abdominal pain, vomiting, distention, nausea, or weight loss and reported having a regular diet. In an August 2004 private medical report of Robert P. Perillo, M.D., Dr. Perillo found the Veteran had no clinical signs of liver failure. At a VA examination of May 2004 the Veteran denied vomiting, hematemesis, and melena. He also denied abdominal pain, distension, or nausea. The examiner found his liver was enlarged due to cirrhosis, but that he had no signs of liver failure. At a VA examination of June 1999 the Veteran denied abdominal discomfort, food intolerance, nausea, vomiting, pain, anorexia, or weight loss. In a January 1998 private medial statement from Tulane University, the Veteran's symptoms were noted as fatigue and arthritis. No other symptoms were noted. For these reasons, a higher rating is not warranted under the earlier version of DC 7354. 

A rating in excess of 20 percent prior to December 16, 2005, is also not justified under the current version of the rating code. The evidence for this portion of the appeal period does not show that the Veteran's hepatitis C was manifested by weight loss, or that it caused incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 month period. For example, at a VA examination of March 2005, while hepatomegaly was noted, there was no weight loss, and the examiner found there were no incapacitating episodes during the last 12-month period. At a VA examination of October 2004, no weight gain or loss was found by the examiner. At a VA examination of June 1999, no weight loss was found by the examiner. In a January 1998 private medial statement from Tulane University, the Veteran's symptoms were noted as fatigue and arthritis; no other symptoms were noted. No incapacitating episodes were reported for this portion of the appeal period. For these reasons, a higher rating is not warranted under the current version of DC 7354. 

Given this evidence, an initial rating in excess of 20 percent is not warranted for the Veteran's hepatitis C under either version of the diagnostic code. The Board has considered the application of other diagnostic codes pertaining to the digestive system but finds none are raised by the medical evidence in this case. While the requirements of Fenderson have been considered, the evidence of record shows that 

- 14 - 

the manifestations of the Veteran's hepatitis C under both versions of the code have been consistent during this portion of the appeal period, and that the 20 percent evaluation assigned prior to December 16, 2005 adequately compensates him for the level of disability caused by this condition. 

In reaching this decision the Board has considered the Veteran's lay statements that his hepatitis C was of such a severity during this portion of the appeal period that a higher rating is warranted. However, the Veteran, as a lay person untrained in the field of medicine, is not competent to offer an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These arguments cannot provide a factual predicate upon which the compensation sought may be granted. For all of the above reasons, the claim must be denied. 

2. Since December 16, 2005 
As noted above, since December 16, 2005, the Veteran has been in receipt of a 40 percent rating for his hepatitis C. In the version of the code that was effective prior to July 2, 2001, the next higher rating of 60 was warranted for symptoms of moderate liver damage and disabling recurrent episodes of gastrointestinal disturbance, fatigue, and mental depression. 38 C.F.R. § 4.114, DC 7345 (2001). 

Under the amended and current rating criteria, the next higher evaluation of 60 percent is warranted when there is daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly. Incapacitating episodes require bed rest and treatment by a physician. 38 C.F.R. § 4.114, DC 7345 (2008). 

The objective medical evidence does not support a higher evaluation under either version of the diagnostic code. Taking the earlier version first, there is no evidence of moderate liver damage or disabling recurrent episodes of gastrointestinal disturbance. For example, in a February 2009 private medical report of William M. Meyers, M.D., Dr. Meyers found there was no enlargement or abnormality of the 

- 15 - 

Veteran's liver. The Veteran denied abdominal pain, belching, black stool, bloating, blood in the stood, any change in bowel habits, constipation, heartburn, diarrhea, gas, incontinence to stool, jaundice, loss of appetite, milk intolerance, trouble swallowing, or pain with bowel movements. In an October 2008 report of Dr. Meyers, while the Veteran reported a poor appetite and that his weight was down, Dr. Meyers found his abdomen was normal with normal bowel sounds, and no tenderness or masses. He also found the Veteran's liver was not enlarged or abnormal. In May 2006 and January 2006 echo imaging studies, the Veteran's liver was found to be normal in size and appearance. 

A rating in excess of 40 percent is also not warranted under the current version of the code. The evidence for this portion of the appeal period does not show that the Veteran's hepatitis C is manifested by hepatomegaly, or that it causes incapacitating episodes having a total duration of at least six weeks during the past 12 month period. Again, in the February 2009 and October 2008 private medical Dr. Meyers, Dr. Meyers found no enlargement or abnormality of the Veteran's liver. In September 2007 notes of Dr. Meyers, he was given the current version of VA's rating code for DC 7354 and he circled the 40 percent rating, indicating that the 40 percent rating best represented the Veteran's symptoms. In May 2006 and January 2006 echo imaging studies, the Veteran's liver was found to be normal in size and appearance. No incapacitating episodes have been reported for this portion of the appeal period. 

Given this evidence, an initial rating in excess of 40 percent is not warranted for the Veteran's hepatitis C under either version of the diagnostic code. The Board has considered the application of other diagnostic codes pertaining to the digestive system but finds none are raised by the medical evidence in this case. While the requirements of Fenderson have been considered, the evidence of record shows that the manifestations of the Veteran's hepatitis C under both versions of the code have been consistent during this portion of the appeal period, and that the 40 percent evaluation currently assigned adequately compensates him for the level of disability caused by this condition. 

- 16 - 

In reaching this decision the Board has considered the Veteran's lay statements that his hepatitis C was of such a severity during this portion of the appeal period that a higher rating is warranted. However, the Veteran, as a lay person untrained in the field of medicine, is not competent to offer an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). These arguments cannot provide a factual predicate upon which the compensation sought may be granted. For all of the above reasons, the claim must be denied. 

Notice and Assistance 

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 51 03A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(l). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that the content requirements of a duty to assist notice have been fully satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Letters from the RO dated in March 2001, May 2004, and October 2004 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the 

- 17 - 

VA would attempt to obtain on his behalf. V A has no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

The Veteran's initial duty-to-assist letter was not provided before the adjudication of his claims. However, after he was provided the letters he was given a full opportunity to submit evidence, and his claims were subsequently readjudicated. He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred. Any notice defect in this case was harmless error. The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence. The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. While the notices provided do not include any information concerning the evaluation or the effective date that could be assigned should the claims be granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this decision affirms the RO's denial, the Veteran is not prejudiced by the failure to provide him that further information. For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 51 03A; 38 C.F.R. § 3.159. 

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained. His service treatment records and post service treatment records have been obtained. 
He has had a personal hearing. He has been afforded numerous V A examinations. The Board does not have notice of any additional relevant evidence which is available but has not been obtained. Indeed, in November 2008 the Veteran indicated he has no additional evidence to submit. For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence 

- 18 - 

necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required. 

ORDER 

Service connection for residuals of a left knee injury is granted. 

Entitlement to an initial disability rating of 20 percent, but no higher, for residuals of a left ankle injury is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

An initial increased disability rating in excess of 10 percent for residuals of an avulsion fracture of the left cuboid bone is denied. 

An initial increased disability rating for the Veteran's hepatitis C in excess of 20 percent prior to December 16, 2005, and in excess of 40 percent since December 16, 2005, is denied. 

MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

- 19  



